Citation Nr: 0615539	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-26 998	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability (to include degenerative joint and disc disease of 
the lumbar spine) as secondary to service-connected left knee 
disability.

2.  Entitlement to a combined rating in excess of 30 percent 
for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to December 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Newark RO that denied service 
connection for a low back disability and a rating in excess 
of 20 percent for residuals of a left knee injury.  In 
December 2004, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  In 
a December 2005 rating decision, the RO granted a separate 10 
percent rating for left knee arthritis (resulting in a 
combined 30 percent rating for the left knee disability).  
Because the combined rating for the knee is less than the 
maximum provided under the applicable criteria (and since the 
veteran has not expressed satisfaction with the rating), it 
does not represent a complete grant of the benefit sought, 
and the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran had also appealed the denial of service 
connection for a right knee disability as secondary to his 
service-connected left knee disability.  In the December 2005 
rating decision the RO granted service connection for the 
right knee disability.  Hence, this matter is no longer 
before the Board.


FINDINGS OF FACT

1.  The veteran's low back disorder is not shown to have been 
caused or aggravated by his service connected left knee 
disability.

2.  The veteran's residuals of a left knee injury are 
manifested by X-ray evidenced arthritis (with active flexion 
from 0 to either 110 or 130 degrees and extension from zero 
to minus 10 degrees, and no instability; ankylosis of the 
knee is not shown.


CONCLUSIONS OF LAW

1.  Service connection for low back disability as secondary 
to a left knee disability is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

2.  A combined rating in excess of 30 percent is not 
warranted for the veteran's service connected residuals of a 
left knee injury.  38 U.S.C.A. 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A January 2003 letter provided initial VCAA-mandated notice 
regarding the instant claims.  The veteran was advised of 
what was necessary to establish service connection and a 
higher rating, and of his and VA's responsibilities in the 
development of the claims.  The rating decision on appeal, an 
April 2005 letter, a August 2003 statement of the case (SOC), 
and a December 2005 supplemental SOC (SSOC) notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the denial of the claims.  The 
December 2005 SSOC outlined the regulation implementing the 
VCAA, and specifically that the veteran is to be advised to 
submit any evidence in his possession pertaining to the 
claims.  While complete notice was not provided prior to the 
initial determination in this matter, the veteran is not 
prejudiced by the notice timing error.  He has received 
notice of everything required, and has had ample opportunity 
to respond/participate in the adjudicatory process.  While 
the notice provided prior to the initial determinations in 
these matters did not include notice regarding the rating of 
low back disability or effective date of any potential award 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
of this benefit, the veteran is not prejudiced by such 
omission.  Notice in these matters is not critical unless 
service connection is granted.  

Regarding the duty to assist, the veteran was examined by VA 
(and has been advised what records were secured/considered).  
He has not identified any specific treatment records 
outstanding, and did not respond to requests for such 
information (even after the Board's April 2005 remand 
directed solicitation of this information).  Thus, there are 
no further pertinent records to be obtained.  Development in 
these matters is complete.  

II. Factual Background

The veteran's service medical records do not include any 
reference to low back problems.  His September 1966 
separation from service examination and medical history 
reports are silent as to any low back complaints, findings, 
or diagnosis.

On March 2003 VA examination, the veteran reported daily left 
knee pain with occasional swelling and locking.  He reported 
that he was limited to walking a half block, and that he 
sometimes used a cane when he worked.  X-rays of the left 
knee revealed mild degenerative changes with medial 
compartmental narrowing.  Range of motion of the left knee 
was from zero to 120 degrees with pain.  There was no 
evidence of crepitus, effusion, tenderness, or instability.  
Regarding the low back, the veteran reported the onset of 
pain three years prior.  He indicated that he did not have a 
history of back injury in service.  He reported that he wore 
a corset and that both the corset and a cane were prescribed 
by VA.  X-rays of the low back revealed mild L5-S1 disc space 
narrowing.  The diagnosis was low back strain.  The examiner 
commented that the veteran did not have a gait disturbance 
that caused excess stress on the lumbar spine.

At a December 2004 Travel Board hearing, the veteran 
described pain and weakness in his left knee.  His symptoms 
changed with changes in the weather.  His only medication was 
Advil.  He indicated that the left knee disability affected 
his job because it involved a lot of walking and climbing 
stairs, and prevented him from getting higher paying jobs.  
He also believed that his back began to bother him because he 
had been favoring his right knee a lot.

On October 2005 VA examination, the veteran's claims file was 
reviewed.  The veteran reported that he was limited to 
walking 1/4 mile.  As to the left knee, he reported pain and 
stiffness, but no instability, weakness, effusion, locking, 
flareups, or episodes of dislocation of subluxation.  On 
examination, there was no evidence of abnormal weight 
bearing.  Active and passive flexion was from zero to 110 or 
130 degrees, and active extension was from zero to -10 
degrees.  There was no additional limitation of motion with 
repetitive use.  Motion was noted to be painful.  There was 
no ankylosis.  With respect to the low back, the veteran 
reported no injuries to the low back and indicated that his 
low back disability had progressively worsened.  He 
attributed the low back pain to his left knee disability.  X-
rays of the lumbar spine revealed degenerative changes mainly 
at L5-S1.  The diagnosis was degenerative joint disease of 
the lumbar spine.  The examiner opined that it was less 
likely than not that the low back disorder was caused by, or 
was the result of, the left knee disability, as there was no 
clear supporting evidence to connect the two diagnoses on 
review of the records.  

III. Legal Criteria and Analysis

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (as pertinent here, arthritis) are 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, they may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
shall also be granted for any disability which is proximately 
due to, the result of, or for the degree of aggravation only, 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

It is neither shown nor alleged that lumbar spine disability 
became manifested (and was incurred or aggravated) in service 
or that lumbar arthritis was manifested in the first 
postservice year (so as to warrant application of the 
presumptive provisions for chronic diseases).  The veteran's 
only contention has been that he has a low back disability 
secondary to a left knee disability.

There threshold requirements that must be met to establish 
secondary service connection are:  1.) There must be 
competent evidence, a medical diagnosis, of the disability 
for which service connection is sought; 2.) There must be a 
disability which is already service connected; and 3.) There 
must be competent evidence that establishes that the 
disability for which service connection is sought was caused 
or aggravated by the service-connected disability.  

Here, only the first two elements are met.  There is 
competent evidence that the veteran has a chronic low back 
disability, and the veteran has established service 
connection for left (and now right also) knee disability.  
However, there is no competent (medical) evidence that even 
suggests that the low back disability may be related to the 
service connected disorders.  An October 2005 VA examiner 
opined, in essence, that the veteran's low back and left knee 
disabilities were not related.  The opinion is persuasive 
because the physician reviewed the veteran's file and 
provided a rationale for the opinion.  Furthermore, it is 
consistent with a previous (March 2003) examiner's comment 
that the veteran does not have a gait disturbance that causes 
excess stress on the lumbar spine.  And as to the veteran's 
own belief that his low back disorder is secondary to his 
left knee disability, because he is a layperson, he is not 
competent to opine in matters requiring medical expertise 
(here, the etiology of hypertension).  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In summary, the only 
competent (medical) evidence that specifically addresses the 
matter of a nexus between the veteran's lumbar disability and 
his service connected disorder(s) is to the effect that they 
are unrelated.  The preponderance of the evidence is against 
this claim, and it must be denied.  

Increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes involved.  Code 
5003.  Limitation of knee flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  Code 5260.  Limitation of knee 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  Code 5261.  38 C.F.R. § 4.71a. 

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

VAOPGCPREC 9-2004 (September 17, 2004) directs that separate 
ratings may be assigned for compensable limitations of 
flexion and extension, each, of the same joint.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The current combined rating for the veteran's service 
connected left knee disability is 30 percent based on a 
formulation of a 10 percent rating for arthritis with painful 
motion and a 20 percent for instability.  See 38 C.F.R. 
§ 4.25.  A 20 percent rating for the knee has been in effect 
for more than 20 years, and such rating is protected.  See 
38 C.F.R. § 3.951(b).

The veteran can establish entitlement to a higher rating for 
his knee disability in several different manners, but 
essentially he must show that either limitation of motion of 
the knee or instability of the knee (or both) are greater 
than already recognized, or that there is pathology not 
recognized so far (e.g., ankylosis) that would warrant a 
higher rating under alternate criteria.  Significantly, 
ankylosis is not shown, and an increased rating based on 
ankylosis is not warranted. 

As for arthritis with limitation of motion, a rating higher 
than 10 percent may be established by showing either 
limitation of flexion to 30 degrees or less, or by showing 
limitation of extension to 15 degrees or more, or by showing 
limitation of flexion to 45 degrees or less and limitation of 
extension to 10 degrees or more.  Here, active flexion of the 
knee is to either 110 degrees or 130 degrees.  Regardless of 
which is the more accurate, neither limitation is to a 
compensable level.  Likewise, extension is to minus 10 
degrees, which is also far short of being of compensable 
level.  Accordingly, a rating in excess of the 10 percent 
currently assigned for arthritis based on X-ray findings and 
painful motion (limited to less than a compensable degree) is 
not warranted.  

Regarding instability, such symptom was not shown on recent 
examination.  Hence, there is no basis for a rating in excess 
of 20 percent for left knee disability based on instability 
(under Code 5257).

The competent (medical) evidence of record does not permit 
any formulation for rating the veteran's service connected 
left knee disability that would result in a combined rating 
in excess of 30 percent.  The preponderance of the evidence 
is against this claim also, and it also must be denied.





ORDER

Service connection for a low back disability as secondary to 
a left knee disability is denied.

A combined rating in excess of 30 percent for residuals of a 
left knee injury is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


